Mr. Chief Justice Cooke delivered the opinion of the court : Defendants in error recovered a judgment in the sum of $1402.31 in the municipal court of Chicago against the plaintiff in error, who appealed to the Appellate Co-urt for the First District, where the judgment of the municipal court was affirmed. A writ of certiorari was granted by this court upon the petition of plaintiff in error, and he has brought the record here for review. , i The suit was upon a written lease of certain premises in New York City, to recover three quarterly installments of rent alleged to be due from plaintiff in error under the terms of the lease. The defendants in error had theretofore brought suit in the municipal court of Chicago to recover the two preceding quarterly installments of rent and had recovered judgment therefor, which judgment was subsequently affirmed by the Appellate Court for the First District. In the former action the plaintiff in error interposed several defenses, one of which was, that defendants in error ought not to recover because after the abandonment of the premises by plaintiff in error’s assignee defendants in error did not exercise reasonable diligence to re-let the same. In the suit at bar plaintiff in error interposed the same defense by plea, and the sole ground urged for reversal is, that the court refused to- admit evidence to establish this defense on the ground that the judgment in the former suit was a bar to every defense made, or which might have been made, in that suit. Plaintiff in error was awarded the writ of certiorari herein upon the representation made in his petition for the writ that in the former suit the defense above referred to was not adjudicated, and that in' the present case he offered evidence in support of his plea setting up this defense but that the court refused to admit such evidence. A careful examination of the abstract, however, discloses ño attempt by the plaintiff in error to- establish this defense by evidence and no ruling by the trial court refusing to permit him to make such defense in this action. There is therefore nothing before us for review. The judgment of the Appellate Court is affirmed. Judgment affirmed.